Dear Senator Wilson:
This opinion is in response to your question asking:
              Does the Cancer Commission have the power to issue a grant for cancer research to a private, not-for-profit Missouri corporation, who is affiliated with the State Cancer Center for research purposes, from funds which the general assembly has appropriated for the purpose of funding cancer detection and research grants through agencies affiliated with the State Cancer Center: (a) Does the Cancer Commission have the power to do the above for a private, not-for-profit Missouri corporation, who is not affiliated for cancer research purposes with the State Cancer Center; (b) If the Cancer Center does have the power to issue such grants as described above, may it issue a grant upon the Commission's opinion that the General Assembly's appropriation directed the Cancer Commission to issue such without competitive bidding, and to the not-for-profit Missouri corporation as a sole source recipient?
The question mentions an appropriation act that may purport to authorize such a grant. Appropriation acts may not contain substantive legislation. State ex rel. Hueller v. Thompson, 316 Mo. 272,289 S.W. 338, 340 (Banc 1926); State ex rel. McKinley Pub. Co. v.Hackmann, 314 Mo. 33, 282 S.W. 1007, 1010-1011 (Banc 1926). Therefore, appropriation acts may not authorize the Cancer Commission to make the grants described.
We have not been directed to, nor has independent research revealed, a statute purporting to authorize the Cancer Commission to make the grants described in the question. Accordingly, we must conclude that such grants are not authorized.
Very truly yours,
                                  JOHN ASHCROFT Attorney General